internal_revenue_service department of the treasury index number dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-104917-99 date date legend parent distributing controlled state w country x country y date b date c plr-104917-99 business k business l business m x y this letter is in reply to your letter dated date in which you requested rulings under sec_355 of the internal_revenue_code on behalf of the above-named taxpayers additional information was submitted in letters dated date date date date date date date date date date date date date and date parent a publicly held state w corporation is the parent company of a u s consolidated_group it is engaged in business k parent uses the accrual_method of accounting and has a taxable_year ending date b parent has two classes of common_stock and one class of preferred_stock outstanding parent owns all of the shares of the only class of stock voting common_stock of distributing distributing is a country x corporation that uses the accrual_method of accounting and has a taxable_year ending date b distributing owns all of the shares of the only class of stock voting common_stock of controlled controlled is a country y corporation that uses the accrual_method of accounting and has a taxable_year ending date c distributing is engaged in business l controlled is engaged in business m financial information indicates that each of these businesses have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the five calendar years immediately preceding the transaction the excess accumulated earnings_of distributing and controlled are distributed to parent through plr-104917-99 dividends on a regular basis dividend distributions from controlled to distributing are subject_to a x percent country y withholding_tax under a treaty between country y and the u s dividend distributions from a country y corporation to its u s parent are generally subject_to a y percent country y withholding_tax to take advantage of the reduced withholding_tax available under the u s - country y treaty distributing proposes to distribute all of its controlled stock to parent parent represents that the transaction will result in a substantial savings as a result of the reduction in foreign_income_taxes parent also represents that the proposed transaction will not enable distributing controlled or parent to effect a reduction in u s federal taxes notwithstanding the proposed foreign tax savings the proposed distribution may result in an increase in u s federal income taxes for parent but such increase in u s federal income taxes would likely not occur in the short-term since parent represents that it currently has an excess limitation for foreign_tax_credit purposes and controlled currently has negative retained earnings moreover because of parent’s excess foreign tax_credits the full y percent decrease in country y withholding is not expected to be fully offset by u s taxes the following additional representations have been made in connection with the transaction a b c d e f no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing and controlled is representative of each corporation’s present operation and there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of their businesses independently and with their separate employees the distribution of the controlled stock is carried out for the following corporate business_purpose the reduction of foreign_income_taxes the distribution of the controlled stock is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after plr-104917-99 the transaction g h i j k l m n o p there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled is a passive_foreign_investment_company as defined in sec_1297 both distributing and controlled are corporations as defined in sec_7701 both before and after the distribution distributing and controlled are and will continue to be controlled_foreign_corporations within the meaning of sec_957 distributing does not have any foreign shareholders and will not have any foreign shareholders after the distribution parent is a united_states_shareholder within the meaning of temp_reg b -2 b with respect to both distributing and controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled less than percent of the total combined voting power of all classes of distributing stock entitled to vote and less than percent of the total value of shares of all classes of distributing stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the distribution determined after applying sec_355 based solely on the information submitted and the representations made above and provided that i both distributing and controlled are corporations within the meaning of sec_7701 ii both distributing and controlled are controlled foreign plr-104917-99 corporations within the meaning of sec_957 iii the requirements of paragraphs c of temp_reg b -1 and all of the conditions and requirements of temp_reg b -4 through b -12 are satisfied it is held as follows no gain_or_loss will be recognized by and no amount will be included in the income of parent the sole shareholder of distributing upon parent’s receipt of controlled stock in the distribution sec_355 the aggregate basis of the stock of distributing and controlled in the hands of parent after the distribution will equal the basis of the distributing stock held by parent immediately before the distribution sec_358 and sec_1_358-1 allocated in proportion to their relative fair market values in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled stock received by parent will include the holding_period of the distributing stock held by parent provided that such distributing stock is held by parent as a capital_asset on the date of the distribution sec_355 no gain_or_loss will be recognized by distributing upon the distribution to parent of all of its controlled stock sec_355 distributing’s distribution of all its controlled stock to parent is a distribution to which b -10 c of the temporary regulations applies and the requirements of paragraphs d through j of b -10 must be satisfied no opinion is expressed with respect to whether any or all of the above referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 of the code and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign_corporations no opinion is expressed with respect to the application of sec_1291 through of the code to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process no opinion is expressed about the tax treatment of the proposed transaction under any other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that plr-104917-99 are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by lewis k brickates assistant to the chief branch
